Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 7/20/2020.  Claims  1-10  are pending and considered on the merits.
Claim Interpretation
Claims 4 and 10 contains a wherein clause that limits the voltage generated by the apparatus.  This reads as an intended result of the apparatus construction and method steps executed.  
MPEP 2111.04 state:
a "Claim scope is not limited by claim language… that does not limit a claim to a particular structure’".
Also, MPEP 2112.01 I and II are clear that if the prior art teaches a structure that is physically the same or similar, then its properties and functions are presumed to be the same as those claimed.
Therefore these limitations are not afforded significant patentable weight and art reading on the structural limitations of the fuel cell and  method steps of the claim will also read on the intended results since an apparatus with the same structure should obviously yield the same results when operated.  However if these results are an unexpected improvement, then this should be pointed out by the Applicant and the claims made commensurate in scope with the results shown.  Applicant is encouraged to contact the Examiner if any questions about this arise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weusthuis et al. (WO 2009/070022).

    PNG
    media_image1.png
    180
    368
    media_image1.png
    Greyscale
Weusthuis et al. teach a biofuel cell with the following structure (see Fig. 1):
On the left side is the oxidation reactor which holds a media comprising a substrate (e.g. sugar) and the microorganism (pg. 3, lines 20-25) around a cathode.   On the right side is the reduction reactor with an anode that reduces oxygen to water with the H+ that pass through a proton exchange membrane from the oxidation reactor (pg. 3, lines 25-35).  As the microorganisms ferment with the sugar (pg. 4, lines 1-10), their redox-reaction produces electricity (pg. 3, lines 25-30). The microorganism can be S. epidermidis (pg. 6, line 29).  The product that is oxidized is butyrate (pg. 8 line 28-pg. 9, line 7). Both the anode and cathode can be made of graphite felt (i.e. carbon felt). 
	Since claim 10 is an intended result of the apparatus construction of claim 5, then Weusthuis et al. meets this claim as well since a structurally similar apparatus should produce the same results (MPEP 2112.01 I).
While Weusthuis et al. does not expressly teach all the claim limitations in a single embodiment, it would be obvious for one of ordinary skill in the art to perform the claimed method after reviewing the entire disclosure.  Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weusthuis et al. (WO 2009/070022) as applied to claim s 5, 6 and 8-10 above, and further in view of Keller et al. (WO 2008/109962).  
While Weusthuis et al. teach a microbial fuel cell of claim 5 with electrodes of graphite felt.  Why they do not expressly teach carbon felt or suggest carbon cloth, this would be obvious in view of Keller et al.  They also teach a microbial fuel cell and that the anode and cathodes are made of carbon cloth or carbon felt (pg. 7, lines 20-25).  Therefore it would be obvious to substitute carbon cloth or carbon felt for the anode and/or cathode of Weusthuis et al. since Keller et al. teach that these are appropriate materials for the electrodes in a microbial fuel cell (MPEP 2144.06 II and 2143 I (B)). 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weusthuis et al. (WO 2009/070022) as applied to claim s 5, 6 and 8-10 above, and further in view of Oliver et al. (Proceedings of the 28th IEEE, 2006).  
While Weusthuis et al. teach a microbial fuel cell of claim 5 that ferments S. epidermidis in a media with sugar in a container with an anode to produce butyrate that is oxidized to produce electricity.  What Weusthuis et al. does not teach is that the S. epidermidis is obtained from human skin then cultured before being applied to the microbial fuel cell.  However this would be obvious in view of Olivier et al. who teach that S. epidermidis can be obtained from human skin (Oliver, Introduction)  and then cultured prior to being applied to an electrode (Oliver, Materials and Methods). 
Therefore it would be obvious to isolate and culture S. epidermidis prior to  applying it to the anode of the microbial fuel cell of Weusthuis et al. because a) the skin is a suitable source of this bacteria and b) culturing bacteria in a media is an excellent means to multiplying bacteria before experiments.  One of ordinary skill in the art would recognize this as using a known technique to make bacteria for a fuel cell that requires this bacteria (MPEP 2143 I (B-D)). 
Since claim 4 is an intended result of the method steps of claim 1, then Weusthuis et al. meets this claim as well since the same method steps should produce the same results (MPEP 2111.04 I, "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’").
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699